NO. 12-10-00192-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
ROYLAND EARL BLACK,
APPELLANT                                                  '    APPEAL FROM THE 7TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                    MEMORANDUM OPINION
         Appellant pleaded guilty to driving while intoxicated. We have received the trial
court's certification showing that this is a plea bargain case and Appellant has no right to
appeal. See TEX. R. APP. P. 25.2(d). The certification is signed by Appellant and his trial
counsel, and is supported by the record. Accordingly, the appeal is dismissed for want of
jurisdiction.

                                                                       JAMES T. WORTHEN
                                                                           Chief Justice


Opinion delivered July 14, 20010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)